Citation Nr: 1704495	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-38 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow condition.  

2. Entitlement to service connection for a sinus disorder with secondary obstructive sleep apnea (OSA).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Betty Groner, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio.  The January 2009 rating decision denied service connection for rhinitis and sinusitis with associated OSA while the September 2009 rating decision determined that the Veteran did not submit new and material evidence to reopen the petition for entitlement to service connection for a left elbow condition.  

The Veteran had a Board hearing before the undersigned Veterans Law Judge in August 2016.  A copy of the transcript is of record.  At this hearing, the Veteran's attorney mentioned claims for service connection for an ankle condition and entitlement to compensation pursuant to 38 U.S.C.A. 1151 for metatarsal toe.  She also stated that she had updated her address with VA in July 2015, but that a November 2015 statement of the case addressing a claim for service connection for an acquired psychiatric disorder was mailed to her old address and therefore, she did not receive a copy.  These matters are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating his claims.

At the outset, the Veteran's complete treatment records associated with his service in the U.S. Air Force Reserves must be obtained, from which he retired in December 1997.  Further, his VA treatment records dated from January 1986 to August 2002 must be obtained, in addition to his private treatment records from Dr. Neil Von Pander, dated from 1977 to 1986 (which may be available through AOK Insurance Company) and from Marianna Ranyel, M.D.  See Application for Compensation or Pension, dated in June 1987; Authorization for Release of Information, dated in June 1987; Hearing Transcript, dated in May 2011; and Hearing Transcript, dated in August 2016.

The Veteran had a VA examination in August 2009.  While the examiner diagnosed the Veteran with tendonitis of the left elbow, he, however, opined that the chronic left elbow tendonitis was not related to the Veteran's period of service.  Instead, the examiner stated that it was more likely than not related to a documented injury in the summer of 2008.  He cited to a February 2009 VA progress note, which documented that the Veteran presented for evaluation of recurrent elbow and forearm pain, which he stated began after he  sustained injuries fishing this past summer.  A review of the Veteran's medical treatments, however, shows conflicting evidence.  A prior May 2007 VA primary care nursing note reflects that the Veteran had chronic pain in the left elbow with chronic tingling or numbness in the fourth and fifth digits of the left hand.  Accordingly, further medical commentary is necessary before a decision can be made on this claim.

Regarding the claim for a sinus disorder, a VA examination is necessary to determine whether it is related to any incident of service.  

Finally, a September 2009 rating decision denied the Veteran's petition to reopen a claim for entitlement to service connection for a low back disability.  He timely filed a NOD in August 2010, but has not been provided with a SOC.  Accordingly, a SOC must be issued to the Veteran.  See 38 C.F.R. 19.9, 20.200, 20.201, 20.302, etc. (2016); see also Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 1986 to August 2002 (to include any archived records) and from October 2015 forward. 

2. Make arrangements to obtain the Veteran's complete treatment records associated with his service in the U.S. Air Force Reserves, from which he retired in December 1997.  

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Neil Von Pander, dated from 1977 to 1986 (which may be available through AOK Insurance Company) and from Marianna Ranyel, M.D.  

4. Thereafter, schedule the Veteran for an appropriate VA examination regarding his left elbow condition.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests, including x-rays if indicated, should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left elbow condition had its clinical onset during active service or is related to any incident of service, to include the left elbow injury in June 1976.  See STRs, dated June 25, 1976; June 28, 1976; July 6, 1976; and July 15, 1976. 

 A full rationale must be provided for all opinions expressed.

5. Schedule the Veteran for an appropriate VA examination regarding his sinus/OSA condition.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinus condition and/or OSA had its clinical onset during active service or is related to any incident of service, to include exposure to pollen, dust, pollutants, and allergens; the Veteran's reports of in-service snoring; and/or the documented treatment for hay fever, seasonal rhinitis, upper respiratory infections, and/or seasonal allergic rhinosinusitis. 

A full rationale must be provided for all opinions expressed.

6.  Send the Veteran and his attorney a Statement of the Case addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

7. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection for sinus/OSA and left elbow disorders.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





